DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed March 23, 2022, wherein claims 1, 4, 6-7, 10-11, 14, 16-17 and 20 are amended and claims 5 and 15 are cancelled.  Claims 1-4, 6-14 and 16-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al. (US 2017/0349176 A1) in view of Schellenberg et al. (“How Electric Vehicles Can Benefit from Vehicular Networking”).
Alden et al. teaches, according to claim 1, a method comprising, by a controller of a leader vehicle: 
receiving fuel economy for a plurality of other vehicles (Alden et al., at least para. [0004], “A real-time fuel economy of both the vehicle in the trailing position and the vehicle in the lead position is recorded as the vehicle in the trailing position moves from a maximum following distance to a minimum following distance from the vehicle in the lead position. Based on at least the recorded real-time fuel economy, an optimal inter-vehicle distance between the vehicles in the lead and trailing positions is selected. The vehicle in the trailing position is then moved to the optimal inter-vehicle distance from the vehicle in the lead position.”; and para. [0037], “With reference now to FIG. 6, an exemplary vehicle platoon 200 including three large vehicles (e.g., semi-trailer trucks 212, 214, 216) and two small vehicles (e.g., sedans 218, 220) is shown. As the vehicles 212, 214, 216, 218, 220 enter into the platoon 200, each vehicle communicates its respective vehicle characteristics in order to determine an appropriate position within the platoon 200. After moving into the optimal vehicle order, an optimum following distance for each vehicle is ascertained as described above.”);
determining an ordering of the leader vehicle and the plurality of other vehicles effective to increase a combined range of the leader vehicle and the plurality of other vehicles traveling as a platoon (Alden et al., at least para. [0004], “Based on the vehicle characteristics, a position in a driving order of the first vehicle with respect to the at least one second vehicle is selected. The first vehicle is then maneuvered into the selected position in the driving order, such that one of the first and at least one second vehicles moves into a lead position and another of the first and at least one second vehicles moves into a trailing position.”); and 
transmitting an instruction to at least a portion of the plurality of other vehicles to rearrange according to the ordering (Alden et al., at least para. [0006], “The processor also receives a vehicle characteristic of a first and at least one second vehicle from the at least one remote system. Based on the vehicle characteristics, a driving order of the first vehicle with respect to the at least one second vehicle is selected. In response to the selected driving order, a control action is automatically executed to move the first vehicle into the selected driving order with the at least one second vehicle.”).
Alden et al. does not expressly teach receiving the remaining ranges for the plurality of other vehicles by calculating the updated ordering such that a vehicle of the leader vehicle and the plurality of other vehicles that has a shortest range receives energy savings from drafting regardless of whether the leader vehicle and the plurality of other vehicles realize an overall 
Regarding claim 2, the leader vehicle and the plurality of other vehicles are autonomous (Alden et al., at least para. [0017], “With semi-autonomous or autonomous driving, it is possible to tightly pack vehicles together in order to benefit from reduced traffic congestion, reduced travel time, and improved fuel economy.”).
Regarding claim 3, Alden et al. does not expressly teach, where Schellenberg et al. teaches, in platooning, wherein one or more vehicles of the plurality of other vehicles are one or more electric vehicles (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”). It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of recognizing the applicability of economizing 
Regarding claim 4, Alden et al. does not expressly teach, where Schellenberg et al. teaches, periodically receiving, from the one or more electric vehicles states of charge for the one or more vehicles; calculating an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon; and transmitting a second instruction to one or more of the plurality of other vehicles to rearrange according to the updated ordering (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 6, determining the ordering of the leader vehicle and the plurality of other vehicles comprises evaluating, for at least a portion of the vehicle and the plurality of other vehicle, the coefficients of drag for the at least the portion, and energy savings from drafting of a “Lead vehicle 112 may be a semi-trailer truck having a large frontal area (e.g., large drag coefficient), while first trailing vehicle 114 can be a mid-size car having a substantially smaller frontal area (e.g., small drag coefficient). Lead vehicle 112 and first trailing vehicle 114 communicate their respective vehicle characteristics and determine that an appropriate position for first trailing vehicle 114 with respect to lead vehicle 112 is as a follower vehicle. Lead vehicle 112 and first trailing vehicle 114 then capture real-time fuel economy (i.e., MPG), while first trailing vehicle 114 continues to move towards a minimum following distance.”).  Alden et al. does not teach, where Schellenberg et al. teaches ordering for energy saving by drafting by the vehicle having the shortest range (Schellenberg et al., under “C. Platooning”, outlines that the vehicles of the platoon are communicating, and by way of example has the vehicle with the highest SOC swapping with the current leader and taking the lead so that the now-former leader, having a lower SOC, can benefit from drafting.).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 8, transmitting the instruction to at least a portion of the plurality of other vehicles to rearrange according to the ordering comprises transmitting a first instruction to a first vehicle of the plurality of vehicles to exchange places with a second vehicle of the 
Regarding claim 9, the method further comprises transmitting, by the first vehicle, a second instruction to the second vehicle to exchange places with the first vehicle; and exchanging places by the first vehicle and the second vehicle (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”, third paragraph).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 10, Alden et al. teaches where the first vehicle is the leader vehicle, and transmitting data regarding past orderings of the leader vehicle and the plurality of other vehicles over time from the first vehicle to the second vehicle (Alden et al., at least para. [0020], “Lead vehicle 112 may be a semi-trailer truck having a large frontal area (e.g., large drag coefficient), while first trailing vehicle 114 can be a mid-size car having a substantially smaller frontal area (e.g., small drag coefficient). Lead vehicle 112 and first trailing vehicle 114 communicate their respective vehicle characteristics and determine that an appropriate position for first trailing vehicle 114 with respect to lead vehicle 112 is as a follower vehicle. Lead vehicle 112 and first trailing vehicle 114 then capture real-time fuel economy (i.e., MPG), while first trailing vehicle 114 continues to move towards a minimum following distance.”; and para. [0019], “In one example, the processor may maintain a summary of past platoon configurations and associated fuel economy improvements for empirically providing a new platoon configuration (e.g., largest frontal area first) and minimum/maximum inter-vehicle spacing.”), but does not expressly teach, where Schellenberg et al. teaches, promoting the second vehicle to be the leader vehicle (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”, third paragraph).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Alden et al. teaches, according to claim 11, a system comprising a subject vehicle including one or more processing devices and one or more memory devices operably coupled to 
receive fuel economy for a plurality of other vehicles (Alden et al., at least para. [0004], “A real-time fuel economy of both the vehicle in the trailing position and the vehicle in the lead position is recorded as the vehicle in the trailing position moves from a maximum following distance to a minimum following distance from the vehicle in the lead position. Based on at least the recorded real-time fuel economy, an optimal inter-vehicle distance between the vehicles in the lead and trailing positions is selected. The vehicle in the trailing position is then moved to the optimal inter-vehicle distance from the vehicle in the lead position.”; and para. [0037], “With reference now to FIG. 6, an exemplary vehicle platoon 200 including three large vehicles (e.g., semi-trailer trucks 212, 214, 216) and two small vehicles (e.g., sedans 218, 220) is shown. As the vehicles 212, 214, 216, 218, 220 enter into the platoon 200, each vehicle communicates its respective vehicle characteristics in order to determine an appropriate position within the platoon 200. After moving into the optimal vehicle order, an optimum following distance for each vehicle is ascertained as described above.”); 
determine an ordering of the subject vehicle and the plurality of other vehicles effective to increase a combined range of the subject vehicle and the plurality of other vehicles traveling as a platoon (Alden et al., at least para. [0004], “Based on the vehicle characteristics, a position in a driving order of the first vehicle with respect to the at least one second vehicle is selected. The first vehicle is then maneuvered into the selected position in the driving order, such that one of the first and at least one second vehicles moves into a lead position and another of the first and at least one second vehicles moves into a trailing position.”); and 
“The processor also receives a vehicle characteristic of a first and at least one second vehicle from the at least one remote system. Based on the vehicle characteristics, a driving order of the first vehicle with respect to the at least one second vehicle is selected. In response to the selected driving order, a control action is automatically executed to move the first vehicle into the selected driving order with the at least one second vehicle.”).
Alden et al. does not expressly teach receiving the remaining ranges for the plurality of other vehicles by calculating the updated ordering such that a vehicle of the leader vehicle and the plurality of other vehicles that has a shortest range receives energy savings from drafting regardless of whether the leader vehicle and the plurality of other vehicles realize an overall energy savings from traveling in a platoon in the updated ordering.  Schellenberg et al. teaches that the lead vehicle will necessarily not benefit from the reduced energy consumption experienced by following vehicles, and therefore teaches periodically switching the lead vehicle to balance remaining energy (SOC) of all vehicles in the platoon (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”; by rotating lead vehicles, the lead vehicle is prevented from depleting its energy store, thereby terminating the platoon or requiring a refueling stop, while the following vehicles still retain ample range before requiring refueling).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed 
Regarding claim 12, the subject vehicle is autonomous (Alden et al., at least para. [0017], “With semi-autonomous or autonomous driving, it is possible to tightly pack vehicles together in order to benefit from reduced traffic congestion, reduced travel time, and improved fuel economy.”).
Regarding claim 13, Alden et al. does not expressly teach, where Schellenberg et al. teaches, in platooning, wherein one or more vehicles of the plurality of other vehicles are one or more electric vehicles (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”). It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of recognizing the applicability of economizing principles to platooning vehicles regardless of energy source, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 14, Alden et al. does not expressly teach, where Schellenberg et al. teaches, periodically receiving, from the one or more electric vehicles states of charge for the one or more vehicles; calculating an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon; and transmitting a second instruction to one or more of the plurality of other vehicles to rearrange according to the updated ordering (Schellenberg et al., page 2, column 2 to page 3,  
Regarding claim 16, the executable code is further effective to cause the one or more processing devices to, when the subject vehicle is the leader vehicle, determine the ordering of the leader vehicle and the plurality of other vehicles by evaluating, for at least a portion of the vehicle and the plurality of other vehicle: the coefficients of drag for the at least the portion; energy savings from drafting of a vehicle of the at least the portion with respect to another vehicle of the at least the portion (Alden et al., at least para. [0020], “Lead vehicle 112 may be a semi-trailer truck having a large frontal area (e.g., large drag coefficient), while first trailing vehicle 114 can be a mid-size car having a substantially smaller frontal area (e.g., small drag coefficient). Lead vehicle 112 and first trailing vehicle 114 communicate their respective vehicle characteristics and determine that an appropriate position for first trailing vehicle 114 with respect to lead vehicle 112 is as a follower vehicle. Lead vehicle 112 and first trailing vehicle 114 then capture real-time fuel economy (i.e., MPG), while first trailing vehicle 114 continues to move towards a minimum following distance.”).  Alden et al. does not teach, where Schellenberg et al. teaches ordering for energy saving by drafting by the vehicle having the shortest range (Schellenberg et al., under “C. Platooning”, outlines that the vehicles of the 
Regarding claim 18, the executable code is further effective to cause the one or more processing devices to, when the subject vehicle is the leader vehicle, transmit the instruction to at least a portion of the plurality of other vehicles to rearrange according to the ordering by: transmitting a first instruction to a first vehicle of the plurality of vehicles to exchange places with a second vehicle of the plurality of vehicles (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”, third paragraph).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 19, the first vehicle is programmed to: in response to the first instruction, transmit a second instruction to the second vehicle to exchange places with the first vehicle; and exchange places by the first vehicle and the second vehicle (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”, third paragraph).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 20, Alden et al. teaches where the first vehicle is the leader vehicle, and transmitting data regarding past orderings of the leader vehicle and the plurality of other vehicles over time from the first vehicle to the second vehicle (Alden et al., at least para. [0020], “Lead vehicle 112 may be a semi-trailer truck having a large frontal area (e.g., large drag coefficient), while first trailing vehicle 114 can be a mid-size car having a substantially smaller frontal area (e.g., small drag coefficient). Lead vehicle 112 and first trailing vehicle 114 communicate their respective vehicle characteristics and determine that an appropriate position for first trailing vehicle 114 with respect to lead vehicle 112 is as a follower vehicle. Lead vehicle 112 and first trailing vehicle 114 then capture real-time fuel economy (i.e., MPG), while first trailing vehicle 114 continues to move towards a minimum following distance.”; and para. [0019], “In one example, the processor may maintain a summary of past platoon configurations and associated fuel economy improvements for empirically providing a new platoon configuration (e.g., largest frontal area first) and minimum/maximum inter-vehicle spacing.”), but does not expressly teach, where Schellenberg et al. teaches, promoting the second vehicle to be the leader vehicle (Schellenberg et al., page 2, column 2 to page 3, column 1, “C. Platooning”, third paragraph).  It would have been obvious to incorporate the teaching of Schellenberg et al. into the system of Alden et al. for the purpose of increasing the overall effective range of the platoon by preventing a single vehicle, i.e. the lead vehicle, from determining a minimum range of the platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. With respect to claims 1 and 11 (amended to incorporate former claims 5 and 15, respectively), Applicant argues that Schellenberg et al. does not teach that “by rotating lead vehicle, the lead vehicle is prevent from depleting its energy store [while other vehicles still have ample range]”.  Instead, Applicant asserts that Schellenberg et al. is silent as to determining order based on the vehicle having the shortest range benefiting from drafting.  However, Schellenberg et al. clearly outlines that the vehicles of the platoon are communicating, and by way of example has the vehicle with the highest SOC swapping with the current leader and taking the lead so that the now-former leader, having a lower SOC, can benefit from drafting.  Applicant’s argument on this point is therefore unpersuasive.  The same disclosure of Schellenberg et al. applies to . 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665